—In two proceedings pursuant to CPLR 7503 to permanently stay arbitration of two uninsured motorist claims, the petitioner appeals from two orders of the Supreme Court, Nassau County (Dunne, J.), both dated September 6, 1996, in each of the proceedings, which denied the petitions and dismissed the proceedings.
*564Ordered that the order is affirmed, without costs or disbursements.
The record indicates that prior to mailing a notice of cancellation to its insured, the respondent Frank Mercado, the respondent insurance carrier Allcity Insurance Company mailed him a bill which was in compliance with Rules of the New York Automobile Insurance Plan § 14 (E) (2) (see, Eveready Ins. Co. v Mitchell, 133 AD2d 210). Accordingly, the éffective cancellation of the policy was demonstrated. The mere fact that the notice of cancellation recited as unpaid an amount which included, inter alia, an installment which had come due after the mailing of the bill, did not render the cancellation ineffective. As the cancellation was effective, the proceedings to stay arbitration were properly dismissed. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.